AFFIRM; Opinion Filed May 8, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01355-CR

                            ROSE MARY HAWKINS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F12-23943-K

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Murphy, and Lewis
                                Opinion by Justice FitzGerald

       Rose Mary Hawkins waived a jury and pleaded guilty to theft of property valued at less

than $1,500 and with two prior theft convictions. See TEX. PENAL CODE ANN. § 31.03(a),

(e)(4)(D) (West 2011). The trial court assessed punishment at 18 months’ confinement in state

jail and a $1,000 fine. On appeal, appellant’s attorney filed a brief in which she concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.

We advised appellant of her right to file a pro se response, but she did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                       /Kerry P. FitzGerald/
                                                       KERRY P. FITZGERALD
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121355F.U05




                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROSE MARY HAWKINS, Appellant                      Appeal from the Criminal District Court
                                                  No. 4 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01355-CR       V.                       F12-23943-K).
                                                  Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                      Justices Murphy and Lewis participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 8, 2013.



                                                         /Kerry P. FitzGerald/
                                                         KERRY P. FITZGERALD
                                                         JUSTICE




                                            -3-